316 F.2d 730
McCORMICK SHIPPING CORPORATION, as Claimant-Owner of The S.S. BAHAMA STAR, Etc., and McCormick Shipping Corporation, Individually, Appellants,v.Luis TOMACEN, Appellee.
No. 19941.
United States Court of Appeals Fifth Circuit.
April 29, 1963.

Cotton Howell, Shutts, Bowen, Simmons, Prevatt & Boureau, Miami, Fla., for appellants.
Alfred M. Carvajal, Arthur Roth, Miami, Fla., for appellee.
Before JONES, BROWN and LEWIS*, Circuit Judges.
PER CURIAM.


1
By a libel in rem and in personam libelant sought damages for personal injuries sustained when he fell in the shower on a Panamanian vessel in a foreign port. We need not determine whether the Court erred in receiving as expert testimony the evidence as to Panamanian law for the Appellant concedes that it at least imposes a standard comparable to the traditional one of ordinary care. Applying that principle, the trial Court with ample basis in the evidence found that the injuries were proximately caused by the failure of the employer to exercise due care. With like foundation the Court determined the nature and extent of the injuries and the damages sustained. There it ends. McAllister v. United States, 1954, 348 U.S. 19, 75 S.Ct. 6, 99 L.Ed. 20, 1954 AMC 1999.


2
Affirmed.



Notes:


*
 Of the Tenth Circuit, sitting by designation